209 F.2d 492
HAWKINS,v.UNITED STATES.
No. 11990.
United States Court of AppealsSixth Circuit.
Dec. 15, 1953.

John G. Tomlin, Cincinnati, Ohio, for appellant.
Marcus L. Friedman, Asst. U.S. Atty., Toledo, Ohio, for appellee.
Before SIMONS, Chief Judge, and ALLEN and MARTIN, Circuit Judges.
PER CURIAM.


1
This appeal, involving a judgment of conviction and sentence on two counts of an information charging respectively violation of section 2553(a) of Title 26, and violation of section 174, Title 21, United States Code Annotated, has been heard and duly considered upon the oral arguments and briefs of attorneys for the parties and upon the certified record in the case:


2
From all of which it appears that the appellant (who was represented by counsel) in open court intelligently and according to law waived indictment and pleaded guilty to both counts of the information, one count charging unlawful possession of eleven capsules of heroin and the other charging unlawful or fraudulent concealment of the heroin;


3
And it being our opinion that the language of the waiver signed by appellant, to-wit, 'relative to unlawful possession of narcotic drugs', was sufficiently broad to cover both counts of the information, wherefore no excessive and unlawful punishment was imposed by the district judge when he sentenced appellant to a total of eight years' imprisonment, five years being the statutory limit on the first count and ten years on the second count;


4
It is ordered that the judgment of conviction and sentence entered by the district court be affirmed, and that the order of the district court entered May 20, 1953, overruling motion to modify, reduce and correct such judgment, be likewise affirmed.